KOGAN, Judge.
We have for review Sitar v. State, 530 So.2d 1000 (Fla. 4th DCA 1988), based on express and direct conflict with State v. McGriff, 537 So.2d 107 (Fla.1989). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The district court in this case directly relied on its prior opinion in Abt v. State, 528 So.2d 112 (Fla. 4th DCA 1988), which subsequently has been quashed by this Court. Abt v. State, 541 So.2d 614 (Fla.1989) (citing McGriff). Accordingly, we quash the opinion below and remand for reconsideration in light of this Court’s holdings in McGriff and Abt.
It is so ordered.
*1116EHRLICH, C.J., and OVERTON, McDonald, SHAW, BARKETT and GRIMES, JJ., concur.